        Case 2:17-cv-01667-KJN Document 98 Filed 05/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BEAU BANGERT, et al.,                            No. 2: 17-cv-1667 KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF PLACER, et al.,
15                       Defendants.
16

17          On May 26, 2020, the court received a letter from former Placer County Jail inmate Tim

18   McKenna. (ECF No. 96.) Mr. McKenna seeks information regarding the status of the

19   questionnaire he sent to plaintiffs’ counsel and Rust Consulting.

20          Accordingly, IT IS HEREBY ORDERED the Clerk of the Court is directed to serve a

21   copy of Mr. McKenna’s letter filed May 26, 2020 (ECF No. 96) on plaintiffs’ counsel.

22   Dated: May 29, 2020

23

24

25
     Bang1667.ord(2)
26
27

28
                                                       1
